PER CURIAM.
Robert Marshall was charged by bill of information with simple burglary, in violation of La.R.S. 14:62. On November 2, 1981, he entered a plea of guilty as charged. Thereafter, the trial court sentenced him to four years’ imprisonment at hard labor. Defendant has now appealed his conviction and sentence to this Court, relying on a single assignment of error.
We have considered defendant’s claim that the sentence imposed by the trial court is excessive and find that it lacks merit. Nevertheless, we note that defendant is on probation for a prior forgery conviction and that the trial court in this case has stipulated that defendant’s present sentence is to run consecutively with any other sentence he may receive. In the event of revocation on that prior offense, however, only the *1163court originally granting the suspension of sentence and probation may determine whether defendant will serve the sentences concurrently or consecutively, La.C.Cr.P. Art. 901(2); State ex rel. Brently v. Dees, 388 So.2d 386 (La.1980).
Accordingly, we affirm the defendant’s conviction, but vacate the sentence imposed and remand this case to the trial court for resentencing in accord with the views expressed herein.
DIXON, C.J., dissents from the reversal of the sentence.